Citation Nr: 0515243	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1998, and had an earlier period of active duty for 
training from August to November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim on appeal.

The case was previously before the Board in May 2001 and 
September 2003, when the issue on appeal was remanded for 
further development.  The case is again before the Board for 
appellate review.

The veteran provided testimony before the undersigned 
Veterans Law Judge in February 2001.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a 
herniated nucleus pulposus, C5-6, rated as 60 percent 
disabling; left ear hearing loss, rated as noncompensable; 
gastric ulcer disease, rated as noncompensable; and residuals 
of a fractured nose, rated as noncompensable.

2.  The veteran has a tenth grade education and vocational 
training.  He has experience primarily in the plumbing, 
carpentry and retail industries.

3.  The veteran's service-connected disabilities would not 
make the average person unable to follow a substantially 
gainful occupation or make the veteran personally unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the appellant was notified of the evidence 
and information necessary to substantiate his claim in the 
rating decision dated in April 2000; the statement of the 
case dated in August 2000; the supplemental statements of the 
case dated in November 2002 and September 2004; the Board 
remands dated in May 2001 and September 2003; and the letters 
dated in May 2001, April 2004, and June 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2001, April 2004, and June 
2004 letters specifically invited the appellant to give VA 
any additional evidence he had regarding the issue on appeal.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)


With respect to VA's duty to assist, the RO has obtained VA 
opinions with respect to the veteran's employability, and 
requested all identified medical records.  Further, the 
veteran was afforded the opportunity to present testimony at 
a Travel Board hearing.  Therefore, the Board finds the duty-
to-assist provisions and duty-to-notify provisions of the 
VCAA as to the issue addressed in this decision have been 
fulfilled.  

Implicit in the veteran's claim is the allegation that he is 
unable to secure or follow a substantially gainful occupation 
by reason of his service-connected disabilities, and that a 
total disability rating for compensation purposes based on 
individual unemployability by reason of his service-connected 
disabilities is warranted.  Specifically, he has argued that 
he is unable to obtain "meaningful employment with [his] 
experience in the construction[] or security fields."  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.340, 3.341, 4.16(b).

In addition, the Board has considered 38 C.F.R. § 3.340, 
which provides that a total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  In 
other words, 38 C.F.R. § 3.340 deals with the average person 
standard and 38 C.F.R. § 4.16 deals with the particular 
individual.  The award of a total rating requires a showing 
that gainful employment is precluded due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2004).

At the time of his April 1999 claim, the veteran asserted 
that he had just started working.  However, a March 1999 
Vocational Evaluation Report reflects that, following service 
discharge in February 1998, the veteran took a job as a 
district manager for the Leaf-Chronicle newspaper.  The 
veteran reported that he enjoyed this job, but that he was 
unable to do the heavy lifting and work that required long 
hours, and that he quit after four months.  The report 
reflects that the veteran had four years of experience as a 
plumber and three years of experience as a carpenter prior to 
military service.  He dropped out of high school in the tenth 
grade.  The examiner provided the following opinion:

I think, based on the restrictions I 
see listed, and my conversation with 
him, that [the veteran] has attempted 
to work since leaving the military, 
but physically is unable to handle 
anything but the lightest of jobs.  
He does not have the education or 
skills to do the lighter jobs, so he 
is out of the labor market.

In order for [the veteran] to qualify 
for a job within his range of 
physical restrictions, he will need 
to go to college for a degree, or to 
a vocational school for a degree 
there.  I think he needs to do some 
additional research to help him make 
up his mind.  

At the time of a February 2001 Travel Board hearing, the 
veteran testified that he was unable to live the "normal 
life that I did" as a result of his cervical spine 
disability.  He stated:

Before I went in the military, I was 
a licensed plumber, then I was a 
construction worker.  I was making 
good money, 12 - 14 hours.  I went in 
the military, had a career going up 
until the 12th year, then this came 
about and I was medically discharged.  
Due to this pain that I do have, it 
is constant and I'm unable to seek 
employment where I can make the money 
I was making while I was in the Army 
and prior to that.

There was an instance, two winters 
ago, I did get a job in construction.  
I worked two days.  I had to be 
brought to the emergency room due to 
the pain of that.  The pain was just, 
that was the most pain I've ever been 
in, because of the C5-C6, they 
brought me to a hospital, the VA 
Hospital here in Nashville, gave me a 
couple of shots where the pain would 
go away for a little while.  I would 
have been very active my whole life 
in sports; I can't participate in 
sports anymore like I normally had, 
due to the pain and the numbness of 
the left arm.

A July 2001 vocational counseling narrative indicates that 
the veteran was seen in response to an application for 
Chapter 31 services.  At that time, the veteran reported 
having worked part time for Dollar General Store on a 
contract basis since 1999.  In this position, he collected 
bad checks and helped to prosecute shoplifters, earning 
approximately $1150.00 per month.  His contract was to expire 
in September 2001, and he did not intend to renew it based on 
physical demands and stress.  The veteran reported that he 
also worked at Subway on a part time basis.  The interviewer 
determined that the veteran did have "impaired 
employability," but "[b]ased on the test results, analysis 
of the veteran's work and educational background, and job 
market trends, it appears that achievement of an employment 
goal is feasible."  Further, it was noted that, "The 
veteran's employment handicap is not serious because his 
functional limitations are not extreme, and multiple support 
services are not indicated for the veteran to achieve 
successful employment."

In May 2002, at the time of his entry in the Chapter 31 
program, the veteran stated that "at this time he was having 
no problems with his service[-]connected disability that 
would interfere with his training program or future 
employment."

In 2004, the veteran was afforded several VA medical 
examinations with the purpose of assessing the impact of his 
service-connected disabilities on his employability.  A VA 
spine examination report reflects the examiner's opinion that 
the veteran's neck pain and C5-6 disc bulge, as well as 
history of a stomach ulcer, do not render him unemployable.  
The examiner opined that the veteran was able to work, 
because his strength was intact, and his pain was neither 
severe nor unrelenting.  Moreover, a VA examination, which 
evaluated the residuals of the veteran's nose fracture, found 
that the veteran had not suffered any periods of 
incapacitation as a result of this condition.  A VA hearing 
examination found mild high frequency sensorineural hearing 
loss in the left ear.  The examiner opined that this 
disability had little impact on employment in a quiet 
setting, although background noise may cause some problems 
with understanding speech.  The Board places particular 
emphasis on these opinions, particularly in light of the fact 
that the examiners reviewed the claims folder, and fully 
assessed the veteran's medical conditions.

In denying the veteran's claim, the Board notes that he does 
have a combined disability rating of 60 percent.  As noted 
above, his service-connected herniated nucleus pulposus, C5-
6, is currently evaluated as 60 percent disabling.  
Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities are sufficient, in and of 
themselves, to render the average person or the veteran 
personally unable to secure or follow a substantially gainful 
employment.  

To that end, the Board has considered the medical evidence 
and finds that the medical evidence does not show that the 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment.  
Significantly, based on the evidence outlined above, the 
Board finds that the weight of medical evidence shows that 
veteran's service-connected disorders do not render him 
unemployable.  Medical evidence is supported by the July 2001 
vocational report.  Although the veteran is affected 
adversely by his service-connected disabilities, as the July 
2001 vocational report indicates, this is "not serious . . . 
and multiple support services are not indicated for the 
veteran to achieve successful employment."  Indeed, the 
record reflects that the veteran has been employed during the 
pendency of the appeal.  Although he may currently be 
unemployed, it is difficult to discern the effect of service-
connected disabilities, or for that matter whether he is in 
fact unemployed.  This is so because the RO wrote to the 
veteran in September 2002 and asked that he complete a VA 
form showing what his work history had been.  He did not 
respond.  His uncooperativeness on this important matter 
strongly suggests that any work he is currently engaged in is 
something better than "marginal" employment.  38 C.F.R. 
§ 4.16.  Indeed, the Board finds it significant that, in his 
April 2004 statement, the veteran did not say he was unable 
to work; rather, he said that he could not find what he 
viewed as meaningful work in certain fields.  This sort of 
comment, when considered in conjunction with his 
unresponsiveness to the RO's request for information about 
employment weighs heavily against the veteran's claim.  

Nevertheless, the assertion that the veteran may not 
currently be employed is not determinative.  The question is 
whether his service-connected disabilities, without regard to 
any nonservice-connected disorders or advancing age, make him 
incapable of performing the acts required by employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The veteran's 
disorders are not, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure or follow substantially gainful 
employment; nor does the evidence of record reflect that his 
conditions would render him individually unable to follow a 
substantially gainful occupation.  As noted above, the VA 
examiners' opinions and certain aspects of the veteran's 
manner of prosecuting this claim, including the absence of 
information about his employment history, lead the Board to 
find that the preponderance of the evidence is against the 
claim.  Thus, it is the Board's determination that the 
veteran is not precluded from obtaining and performing a 
substantially gainful occupation as a result of his service-
connected disabilities.  Accordingly, entitlement to a total 
disability rating based on individual unemployability is not 
warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 4.16(b), which provides that, to accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, for 
the reasons already articulated, and especially in light of 
the VA examiners' opinions, the Board finds the evidence in 
its entirety does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards.  Therefore, the Board finds 
that there is no basis for referral of this case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


